Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, the phrase "eg" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term "high" in claim 1 is a relative term that renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for 
The term "adjacent" in claim 3 is a relative term that renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, it is unclear and indefinite what distance may separate the outlet of each exhaust channel and additional exhaust channel.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 appears to repeat the last clause of claim 1. See claim 2 that recites that the limitations of said claim are “as foresaid”.  Applicant may cancel the claim(s), amend 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 10-12, 14-16, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eagle Ind. Co. Ltd. (JP2013133889), hereinafter “Eagle”.
In regards to claim 1, Eagle discloses a valve (1) for controlling the release of a pressurized fluid from an environment, the valve (1) comprising: a fluid inlet (11); a housing (10) comprising a first chamber (14) and a fluid passage extending from the fluid inlet (11) to the first chamber (14); one or more exhaust channels (16) in fluid communication with the first chamber (14) such that, in use, a fluid entering the first chamber (14) from a pressurized environment is exhausted through the one or more exhaust channels (16); a device (32) 
In regards to claim 2, fluid moving through the one or more exhaust channels (16) draws in fluid from the one or more additional channels (18) to create the Venturi effect as aforesaid.
In regards to claim 3, the outlet of each of the one or more additional channels (18) is located adjacent an outlet of a respective one of the one or more exhaust channels (16).
In regards to claim 4, a width (w) of the one or more additional channels (18) is less than a width (W) of the one or more exhaust channels (16).
In regards to claim 6, a longitudinal axis (Y) of the one or more additional channels (18) is substantially perpendicular to a longitudinal axis (X) of the one or more exhaust channels (16).
In regards to claim 7, a second chamber (14a); wherein the one or more additional channels (18) are in fluid communication with the second chamber (14a), and the resilient member (40) is at least partially located within the second chamber (14a).
In regards to claim 10, the device (32) comprises: a surface configured to press against a portion (15) of the valve housing (10) to substantially seal the fluid passage to the first chamber 
In regards to claim 11, a piston (30) located between the resilient member (40) and the device (32), wherein the resilient member (40) biases the piston (30) towards the device (32) to bias the device (32) towards its closed position.
In regards to claim 12, the surface is angled towards the one or more exhaust channels (16) such that, in use, pressurized fluid flowing through the gap (G) is directed towards the one or more exhaust channels (16) by the angled surface. See Fig. 1, which illustrates the outer peripheriphery of element 32 tapering from a downstream end towards an upstream end.
In regards to claims 14 and 15, a piston (30) is located between the resilient member (40) and the device (32), wherein the resilient member (40) biases the piston (30) towards the device (32) to bias the device (32) towards its closed position.
In regards to claim 16, Eagle discloses all of the elements as discussed above. Eagle further discloses that the fluid inlet is connected to a water tank of a toile (i.e. structure for holding pressurized fluid).
Claim(s) 16 and 17, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansen (U.S. Publication 2005/0097880).
In regards to claim 1, Jansen discloses a valve, the comprising: a fluid inlet (106); a housing comprising a first chamber and a fluid passage extending from the fluid inlet (106) to the first chamber; one or more exhaust channels (110) in fluid communication with the first chamber such that, in use, a fluid entering the first chamber from a pressurized environment is 
In regards to claim 17, a gas turbine engine incorporating the valve. See abstract.
Allowable Subject Matter
Claims 5, 8, 9, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753